--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT




THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of April 28, 2011 (the “Amendment Date”), is made by and between AUTOINFO,
INC., a Delaware corporation (“Parent Company”) and its direct and indirect
Subsidiaries, namely, SUNTECK TRANSPORT CO., INC. (“Sunteck”), ELEETS LOGISTICS,
INC. (“ELEETS”), SUNTECK TRANSPORT CARRIERS, INC. (“STC”), SUNTECK GOVERNMENT
LOGISTICS, INC. (“SGL”), SUNTECK TRANSPORT GROUP, INC., a Florida corporation
(“STG”), RAILPORT SERVICES, INC., a Florida corporation (“RSI”) and AMERICAN
SHIPPERS DISPATCH, INC. (“ASD”), all of which are Florida corporations (Parent
Company, together with Sunteck, ELEETS, STC, SGL, RSI and ASD, herein called,
collectively, the “Borrowers” and, individually, a “Borrower”), and REGIONS BANK
(“Lender”), for the purpose of amending that certain Loan and Security
Agreement, dated as of February 17, 2009, made between Borrowers and Lender (as
amended to date and as further amended hereby, the “Loan Agreement”), as an
accommodation to Borrowers made at their request in reliance by Lender on the
terms and conditions herein contained.
 
1.                    Definitions, Etc.  Capitalized terms used in this
Amendment, but not expressly defined herein, shall have the same meanings as
given to such terms in the Loan Agreement.  Section references used in this
Amendment shall mean Sections references in the Loan Agreement.
 
2.                    Amendments.  The Loan Agreement shall be amended as
follows:
 
2.1  Applicable Margin.  The pricing table set forth in the definition of
“Applicable Margin,” appearing in Section 1.2 of the Loan Agreement, shall be
amended and restated to read in its entirety as follows:



 
Funded Debt to EBITDA Ratio
 
Applicable Margin LIR Loans
   
Base Rate Loan
 
Level I
Greater than 5.00 to 1.00
    2.25 %     1.25 %
Level  II
Less than or equal to 5.00 to 1.00, but greater than 2.50 to 1.00
    2.00 %     1.00 %
Level  III
Less than or equal to 2.50 to 1.00
    1.75 %     .75 %



2.2  Elimination of Flat Rate. The proviso to the definition of “Flat Rate”
appearing in Section 1.2 of the Loan Agreement shall be deleted, in its
entirety, and the references to the Flat Rate appearing (twice) in Section
2.3(c) shall likewise be deleted, and the applicable rate of interest on the
Loans henceforth shall be determined without regard thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3  Increase in Commitment.  The sum “Thirty Million Dollars ($30,000,000),”
appearing in the definition of “Revolving Loan Commitment” in Section 1.2, shall
be changed to read, instead, “Thirty-Five Million Dollars ($35,000,000)”.


2.4  Extension of Maturity.  The words “third anniversary of the Closing Date”
appearing in clause (a) of the definition of “Termination Date” in Section 1.2,
shall be changed to read, instead, “June 30, 2014”
 
2.5  Permitted Acquisition.  There shall be added to Section 7.4, at the present
end thereof, the following sentence:
 
Notwithstanding the foregoing, however, Borrowers (or any one of them) may
acquire all, or substantially all, of the assets of, or equity interests in,
Eleets Transportation (“Eleets”) hereafter (herein, the “Eleets Acquisition”)
subject to the following conditions:  (i) no Default or Event of Default shall
exist at the time of the Eleets Acquisition, nor shall any Default or Event of
Default result from the Eleets Acquisition when made; (ii) the cash outlay from
the Borrowers for the Eleets Acquisition shall not exceed Four Million Dollars
($4,000,000); (iii) the Eleets Acquisition shall be made subject to, and in
conformity with, the conditions included in the “Memo of Understanding” between
Borrower and Eleets dated October 25, 2010, with such modifications (if any)
thereto as Lender may approve; (iv) Lender shall have received, reviewed and
approved prior to their becoming effective all material documents, instruments,
certificates and agreements between Borrowers and Eleets respecting the Eleets
Acquisition; (v) if the Eleets Acquisition is made as an acquisition of equity
interests in Eleets, the equity interests in Eleets so acquired shall be pledged
to Lender and Eleets shall become a co-Borrower hereunder by written joinder to
this Agreement executed by it upon the Eleets Acquisition becoming effective;
(vi) both before and immediately upon and after the Eleets Acquisition becoming
effective, Excess Availability must be at least Six Million Dollars
($6,000,000); and (vii) no assets of Eleets shall be included in the Borrowing
Base until after the Eleets Acquisition has become effective and Lender shall
have completed its field examination in regard thereto.
 
2.6  Funded Debt to EBITDA Ratio.  Section 8.2(b) of the Loan Agreement shall be
amended and restated in its entirety, to read as follows:
 
(b)      Funded Debt to EBITDA Ratio.  The Funded Debt to EBITDA Ratio for each
Fiscal Month, beginning with the Fiscal Month ending January 31, 2009 shall be
not more than 5.00 to1; provided, however, that, notwithstanding the
forgoing,  beginning with the Fiscal Month ending January 31, 2010, and
continuing through the Fiscal Month ending December 31, 2010, the Funded Debt to
EBITDA ratio for each Fiscal Month shall be not more than 7.50 to 1; beginning
with the Fiscal Month ending January 31, 2011 and continuing thereafter, through
the Fiscal Month ending December 31, 2011, the Funded Debt to EBITDA Ratio shall
be not more than 6.00 to 1, beginning with the Fiscal Month ending January 31,
2012 and continuing thereafter through the Fiscal Month ending December 31,
2012, the Funded Debt to EBITDA Ratio shall be not more than 5.00 to 1; and
beginning with the Fiscal Month ending January 31, 2013, and continuing
thereafter the Funded Debt to EBITDA Ratio shall be not more than 4.00:1.


 
2

--------------------------------------------------------------------------------

 
 
3.                    Conditions Precedent.  Completion of the following to
Lender’s satisfaction shall constitute express conditions precedent to the
effectiveness of the amendments set forth in Section 2 above:  (i) Lender and
Borrowers shall have executed and delivered this Amendment; (ii) Borrowers shall
have executed and delivered to Lender a replacement Revolving Note reflecting
the increased amount of the Revolving Loan Commitment; and (iii) Borrowers shall
have caused their respective corporate Secretaries or other authorized
officer(s) to have executed and delivered a certificate in respect of
authorization and incumbency.
 
4.                    Representations and Warranties.  In order to induce Lender
to enter into this Amendment, Borrowers hereby represent and warrant to Lender
as follows:
 
4.1  Legal Right.  Each Borrower has the full power, right and legal authority
to execute, deliver and perform its obligations under this Amendment;
 
4.2  Authorization.  Each Borrower has taken all necessary corporate action
necessary to authorize the execution and delivery of, and the performance of its
obligations under, this Amendment;
 
4.3  Enforceability.  This Amendment constitutes a legal, valid and binding
obligations of each Borrower, enforceable against each Borrower in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally;
 
4.4  No Default.  No Default or Event of Default has occurred and is continuing
or would result from the execution, delivery and performance by each Borrower of
this Amendment;
 
4.5  No Offset.  No right of offset, no defense and no counterclaim exists in
favor of either Borrower in regard to the payment and performance of the
Obligations;
 
4.6  Representations.  The representations and warranties contained in the Loan
Agreement and in each of the other Loan Documents to which each Borrower is a
party remain true and complete on and as of the date hereof as though made on
and as of the date hereof except for (i) changes which have occurred and which
were not prohibited by the terms of the Loan Agreement or such other Loan
Documents, (ii) to the extent that any such representation or warranty related
to an earlier date, and (iii) as are affected by transactions specifically and
expressly contemplated by the Loan Agreement.
 
5.                    Reference to and Effect on the Documents.
 
5.1  Each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the Loan
Agreement in the other Loan Documents other than the Loan Agreement, shall mean
and be a reference to the Loan Agreement as amended hereby.
 
5.2  Except as specifically amended hereby, the Loan Agreement and all other
Loan Documents, and all other documents, agreements, instruments or writings
entered into in connection therewith, shall remain in full force and effect, and
are hereby ratified, confirmed and acknowledged by Borrowers.  The amendments
set forth herein are limited precisely as written and shall not be deemed to (i)
be a consent to any waiver or modification of any other term or conditions of
the Loan Agreement, any other Loan Document, or any document delivered pursuant
thereto, or (ii) prejudice any right or rights which Lender may now or in the
future have in connection with the Loan Agreement or any other Loan Document, or
(iii) constitute a novation of the Loan Agreement or any other Loan Document.


 
3

--------------------------------------------------------------------------------

 


6.                    Governing Law.  This Amendment and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with the substantive laws of the State of Georgia,
without regard for its conflict of laws principles.
 
7.                    Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
8.                    Successors.  This Amendment shall be binding upon the
permitted successors and assigns of the parties hereto.
 
9.                    Counterparts.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Amendment by signing any
such counterpart.
 
10.                  Loan Document.  This Amendment constitutes a Loan Document
under the Loan Agreement.
 
11.                  Amendment Fees.  None.


 
4

--------------------------------------------------------------------------------

 
 
WITNESS the hands of Borrowers and Lender, as of the date first above written.
 

 
“BORROWERS”
             
AUTOINFO, INC.
       
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
       
SUNTECK TRANSPORT CO., INC.
             
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
       
ELEETS LOGISTICS, INC.
             
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
       
SUNTECK TRANSPORT CARRIERS, INC.
           
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer

 
 
5

--------------------------------------------------------------------------------

 



 
SUNTECK GOVERMENT LOGISTICS, INC.
       
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
       
SUNTECK TRANSPORT GROUP, INC.
       
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
       
RAILPORT SERVICES, INC.
       
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer
             
AMERICAN SHIPPERS DISPATCH, INC.
       
By:
William I. Wunderlich
       
Name:
William I. Wunderlich
       
Title:
Chief Financial Officer

 
 
6

--------------------------------------------------------------------------------

 



 
Accepted in Atlanta, Georgia
       
“LENDER”
         
REGIONS BANK
             
By:
David L. Coody
       
Name:
David L. Coody
       
Title:
Senior Vice President

 
 
7 

--------------------------------------------------------------------------------